Citation Nr: 1115657	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  09-26 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1967 to May 1969.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

The Veteran has a single service-connected disability evaluated at 60 percent (and two others at 10 percent) with a combined disability rating of 70 percent, and a reasonable doubt is raised as to whether he is unemployable due to his service-connected disabilities, including postoperative residuals of adenocarcinoma of the prostate.


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, the criteria for a grant of a TDIU have been met.  38 U.S.C.A. §§ 1110, 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(a) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.326(a) (2010).  In view of the disposition herein, additional 

discussion of those procedures is unnecessary as any defect in the notice or assistance provided to the Veteran constituted harmless error.

II.  Entitlement to TDIU

A.  Applicable Law

VA will grant a total disability evaluation for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his or her education and occupational experience, by reason of service-connected disability or disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, VA Compensation and Pension Service, for extra-schedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither non-service-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other veterans with the same disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment because of economic circumstances is not enough.  A high rating in itself is a 


recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See Van Hoose, supra.  As noted, consideration may not be given to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
In this case, the Veteran contends that he is unable to secure gainful employment due to his service-connected disabilities.  Specifically, he avers that his residuals of prostate cancer (postoperative prostatectomy) render him unemployable.  He has constant problems with urinary frequency with daily use of absorbent materials (5 to 6 per day), and has to void approximately every 30 minutes.  In addition, he is self-conscious about being around other people because he is afraid they will smell his urine if he has an accident, since he has frequent leakage.   He quit his job as a housekeeper at VA in May 2004, and has not obtained employment since then.  

Currently, the Veteran has been awarded service connection for adenocarcinoma of the prostate with a history of a prostatectomy, evaluated at 60 percent effective from April 1, 2009; acne vulgaris, evaluated at 10 percent effective from May 15, 1969; tinnitus, evaluated at 10 percent effective from July 9, 2003; bilateral sensorineural hearing loss, evaluated at zero percent effective from July 9, 2003; and erectile dysfunction, evaluated at zero percent effective from July 31, 2007.  He has a combined disability rating of 70 percent, effective from April 1, 2009.  

Thus, the Veteran meets the threshold criteria for schedular consideration for a grant of TDIU under 38 C.F.R. § 4.16(a), in that he has at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  

Columbia VA Medical Center (VAMC) treatment notes indicate that in January 2009, the Veteran had leakage requiring 3 to 4 pads per day and wore a clamp as needed, and in May of that year, he required 4 to 5 pads per day.  

At a January 2009 VA examination, the examiner concluded that the Veteran had functional impairments from his residuals of prostate cancer including incontinence.  He was unable to go more than 20 minutes without voiding, he had to wear pads, and had to change them 5 to 6 times per day.  When he wore a Cunningham clamp, he could go for 30 to 45 minutes without voiding, and still had to change pads 5 or 6 times per day.  Therefore, he would need a position that would allow him to go to the bathroom whenever he needed and to go quickly.  He would not be able to deal with the public and walk away from them to go to the bathroom.  He would need very close and easy access to bathroom facilities.  The examiner further noted he took frequent showers during the day to avoid odor.  

Based on the foregoing, and considering the doctrine of resolving reasonable doubt in favor of the Veteran, the Board finds the evidence of record demonstrates that the Veteran's service-connected disabilities - primarily his postoperative cancer of the prostate - has rendered him unable to secure and follow substantially gainful employment.  Accordingly, the Board finds that a grant of TDIU is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990). 



ORDER

Entitlement to a total rating based on individual unemployability due to service-connected disability is granted.



____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


